Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 19 – 22, 25 and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A) and as evidenced by Bonin (US Patent 6,369,477 B1).

In Re Claim 1, the Figure 4 embodiment of Roos discloses A magnetic drive (paragraph [0064]: “magnetic coupler”), seal-less (there are no seals in the description of this embodiment in paragraph [0064]) pump (Abstract: “serving fluid pumping… function(s)”), comprising: a housing (3, 4 and barrier 36) having an inlet (2 or entrance to 10) and an outlet (3) (paragraph [0064] and Figure 4); at least one impeller (5) mounted for rotation within the housing; the at least one impeller (5) including a shaft (combination of 8 and central rod in Figure 4) and a plurality of blades (9) extending from the shaft (8), and a magnetic drive having an inner magnet array (35) interior to the housing and coupled to the at least one impeller at distal ends of the plurality of blades (9) of the at least one impeller, such that the inner magnet array circumscribes the impeller (5) and the plurality of blades (9) thereof (as depicted the magnetic coupling element 35 clearly circumscribes the ends of the blades 9), the inner magnet array being radially spaced from a central axis of the at least one impeller as depicted, and an outer magnet array (20) positioned outside of the housing and surrounding the housing (paragraph [0064] and Figure 4); wherein the inner magnet array includes a plurality of magnets arranged in an annular configuration (paragraph [0061] states: “The peripheral sleeve 10 of impeller 5 holds a rotor 20 consisting of permanent magnets“; since the sleeve 10 is annular, the at least two magnets would have to arranged in an annular configuration) (paragraph [0061] and Figure 4); wherein the housing is configured for insertion into a hollow core electric motor (13, Figure 3 shows the hollow core electric motor 13 prior to insertion) configured to power the magnetic drive (paragraph [0061], windings 17 power the drive when they are energized); wherein the magnetic drive is configured to transmit torque to the at least one impeller at the location radially spaced from the central axis of the at least one impeller (20 and 35 are both radially spaced from the central axis) (Figure 3 and paragraph [0061]); and wherein the outer magnet array (20) forms an outer casing of the pump (it circumscribes the barrier 36 which is part of the housing), which is directly received within the hollow core stator of the electric motor (as shown in the assembled apparatus) (paragraphs [0061] and [0064] and Figures 3 and 4).

    PNG
    media_image1.png
    511
    622
    media_image1.png
    Greyscale

Annotated Figure 8B of Roos
Although Roos does not explicitly disclose that the magnetic ring (71, annotated Figure 8B above; paragraph [0068]) representing the claimed inner magnet array is a plurality of permanent magnets extending linearly, each of the alternating “N” and “S” poles is a permanent magnet as evidenced by Bonin in Figure 1 and Column 3, Line 58 – Column 4, Line 2; wherein each pole (26a for example) is permanent magnet and the plurality of poles 26a, 26b, 26c, 26d, 26e, 26f and 26g are arranged around the outer surface 25 of the roller 24 so that a roller pole of south magnetic polarity is interposed between a pair of roller poles 26 each of north magnetic polarity.  Each permanent magnet (“N”/”S”) of Roos is an arcuate segment extending linearly in a direction parallel to the central axis (the central axis extends in a perpendicular direction to the view in Figure 8B).
However, Roos is silent as to the details of the shaft.
Nevertheless, Veronesi discloses that the at least one impeller (17, 21) includes a shaft (19, 23, 11, 15) from which the plurality of blades (18, 22) extend; and wherein the shaft of the at least one impeller (17, 21) is hollow such that no component of the pump intersects a central axis about which the at least one impeller (17, 21) rotates (the center of shaft portion 11 is a hollow space 16, therefore no component of the pump intersects its central axis) (Column 4, Lines 19 – 55 and Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the impeller shaft of Roos to be hollow as taught by Veronesi for the purpose of reducing weight of the apparatus.

In Re Claim 7, Roos and Veronesi as evidenced by Bonin disclose all the limitations of Claim 1, however, Roos does not disclose a first impeller and second impeller.
Nevertheless, Veronesi discloses the at least one impeller includes a first impeller (17) and a second impeller (21); wherein the first impeller (17) is a water impeller configured to pump water  (Note that the phrase “water impeller configured to pump water” is an intended use limitations for the impeller that does not structurally distinguish over the prior art because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) and having a shaft (19) from which a first subset of the plurality of blades (18) extend; and, wherein the second impeller (21) is an air impeller configured to pump air (Note that the phrase “air impeller configured to pump water” is an intended use limitations for the impeller that does not structurally distinguish over the prior art because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) and having a shaft (23) from which a second subset of the plurality of blades (22) extend; the water impeller (17) is positioned adjacent to the inlet (5); and the air impeller (21) is positioned adjacent to the outlet (7) (Column 4, Lines 19 – 55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the impeller of Roos with the two-impeller configuration of Veronesi because two stage pumps (two impellers) are more efficient than single stage pumps (one impeller).

In Re Claim 19, the Figure 4 embodiment of Roos discloses A magnetic drive (paragraph [0064]: “magnetic coupler”), seal-less (there are no seals in the description of this embodiment in paragraph [0064]) axial pump (Abstract: “serving fluid pumping .. .. function(s)”), comprising: a cylindrical housing (2, 3, 4 and barrier 36) having an inlet (2 or entrance to 10) and an outlet (3); at least one impeller (5) mounted for rotation within the housing; and a magnetic drive having an inner magnet array (35) interior to the housing and coupled to the at least one impeller at an outermost radial extent of the at least one impeller (5) such that the inner magnetic array circumscribes the at least one impeller (35 extends radially past 5 and 9), and an outer magnet array (20) positioned exterior to the wall (36) of the housing; wherein the inner magnet array includes a plurality of magnets arranged in an annular configuration (paragraph [0061] states: “The peripheral sleeve 10 of impeller 5 holds a rotor 20 consisting of permanent magnets“; since the sleeve 10 is annular, the at least two magnets would have to arranged in an annular configuration); wherein the magnetic drive is configured to transmit, via the inner and outer magnet arrays, a torque to an outer portion of the at least one impeller at the location radially spaced from a longitudinal axis of the housing for rotating the at least one impeller (20 and 35 are both radially spaced from the central axis, therefore the torque is transmitted to the outer portion of the impeller); wherein the housing is configured for insertion into a hollow core stator of the electric motor (13, Figure 3 shows the hollow core stator of an electric motor 13 prior to insertion) configured to power the magnetic drive (paragraph [0061], windings 17 power the drive when they are energized) and wherein the outer magnet array (20) forms an outer casing of the pump (it circumscribes the barrier 36 which is part of the housing), which is directly received within the hollow core stator of the electric motor (as depicted in the assembled apparatus, the preassembly position in depicted in Figure 3); wherein the pump is devoid of any seals interior to the housing (there are clearly no seals either described or depicted by Roos.  In fact, paragraph [0004] of Roos considers seals to be a drawback and teaches away from seals) (paragraphs [0061] and [0064] and Figures 3 and 4).
Although Roos does not explicitly disclose that the magnetic ring (71, Figure 8B; paragraph [0068]) representing the claimed inner magnet array is a plurality of permanent magnets extending linearly, each of the alternating “N” and “S” poles is a permanent magnet as evidenced by Bonin in Figure 1 and Column 3, Line 58 – Column 4, Line 2; wherein each pole (26a for example) is permanent magnet and the plurality of poles 26a, 26b, 26c, 26d, 26e, 26f and 26g are arranged around the outer surface 25 of the roller 24 so that a roller pole of south magnetic polarity is interposed between a pair of roller poles 26 each of north magnetic polarity.  Each permanent magnet (“N”/”S”) of Roos is an arcuate segment extending linearly in a direction parallel to the central axis (the central axis extends in a perpendicular direction to the view in Figure 8B).
However, Roos does not disclose that the at least one impeller includes a cylindrical shaft from which the plurality of blades extend, and that the shaft is hollow, and that there are more than four magnets.
Nevertheless, Figures 5 and 6 of Veronesi discloses two analogous impellers (17, 21) mounted for rotation within a housing (3); and an inner magnet array (195) interior to the housing and coupled to the at least one impeller at distal ends of a plurality of blades of the at least one impeller (Figure 6 depicts that the magnets 195 are placed on the outermost surface of not just the blades 18/22 but the whole impeller rim 208 as well), such that the inner magnet array circumscribes the impeller and the plurality of blades thereof (in Figure 6 the magnets 195 circumscribe the outermost surface of 208), the inner magnet array being radially spaced from a central axis of the at least one impeller as depicted, wherein the inner magnet array includes a plurality of magnets (a careful examination of Figure 5 depicts many magnets 195) arranged in an annular configuration (there are a plurality of them uniformly spaced in an annular manner as depicted in Figure 5).  Veronesi also discloses the at least one impeller includes a cylindrical shaft (19, 23, 11, 15) from which the plurality of blades (18, 22) extend; and wherein the shaft is hollow such that no component of the pump intersects a central axis about which the at least one impeller rotates (the center of shaft portion 11 is a hollow space 16, therefore no component of the pump intersects its central axis).  In Figure 6 of Veronesi, the outer circumferential extent of magnets (195) is greater than the circumference of circle represented by the outer diameter of rim 208/ impeller blades 18/22.  There are clearly more than four magnets depicted in Figure 5 upon careful examination (Column 4, Lines 19 – 55, Column 9, Lines 5 – 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the impeller of Roos with the two-impeller configuration of Veronesi because two stage pumps (two impellers) are more efficient than single stage pumps (one impeller).
 
In Re Claim 20, Roos and Veronesi as evidenced by Bonin teaches all the limitations of Claim 19, although Roos does not teach a first impeller and a second impeller, however, Veronesi discloses the at least one impeller includes a first impeller (17) and a second impeller (21); wherein the first impeller is a water impeller (“water” is an intended use recitation that does not structurally distinguish over the prior art; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) configured to pump water and having a shaft from which a plurality of blades extend; and wherein the second impeller is an air impeller (“air” is an intended use recitation that does not structurally distinguish over the prior art; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) configured to pump air and having a shaft from which a plurality of blades extend (Column 4, Lines 19 – 55).

In Re Claim 21, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses that the housing (3, 4, 36) is selectively removable from the hollow core stator electric motor (13) (the magnetic drive (20, 35) is clearly a separate piece which is spaced from the hollow core electric motor (13) as shown in figure 3 which is the position where the housing is removed).

In Re Claim 22, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses a stator (17) which would have to induce a rotating magnetic field in order to drive the outer magnetic array (via magnets 20 and 35 as suggested in paragraph [0061]: “a rotor 20 consisting of permanent magnets which make impeller 5 rotate when electrical current is applied to windings 17”).  Therefore the hollow core stator of the electric motor is an induction motor with a stator (17), the stator configured to produce a rotating magnetic driving field configured to couple to the outer magnetic array (via magnets 30 and 35) (paragraph [0061] and Figure 4).

In Re Claim 25, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses that the pump is devoid of seals within the housing (there are clearly no seals either described or depicted by Roos.  In fact, paragraph [0004] of Roos considers seals to be a drawback and teaches away from seals).

In Re Claim 28, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses in Figure 4 that the inner and outer arrays (35 and 20) have the same length in the axial direction, therefore the outer magnet array is coextensive with the inner magnet array in an axial direction of pump.

In Re Claim 29, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, although Roos does not disclose more than four magnets, however, Veronesi discloses more than four magnets (195, see figures 5 and 6) (Column 9, Lines 5 – 10).

    PNG
    media_image2.png
    718
    846
    media_image2.png
    Greyscale

In Re Claim 30, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses that the circumference of a circle and extent of the plurality of magnets is better seen in Figure 3 of Roos reproduced and annotated above.  As shown, the plurality of magnets (20), combined, occupy a circumferential extent (annotated above) that is greater than a circumference of a circle (side view of circle is annotated above) circumscribing the plurality of blades (9).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A) and as evidenced by Bonin (US Patent 6,369,477 B1) and further in view of Bozeman (US Patent 5,527,159 A).
In Re Claim 10, Roos and Veronesi as evidenced by Bonin disclose all the limitations of Claim 7, and Roos further discloses that the water impeller (17) is positioned adjacent to the inlet (5) and the air impeller (21) is positioned adjacent to the outlet (7) (Column 4, Lines 19 – 55), but Roos and Veronesi do not explicitly disclose that the water impeller includes three blades and the air impeller includes six blades.
However, Figure 1 of Bozeman discloses an air impeller (50, 54) positioned adjacent to the outlet (40) which includes six blades (three short blades and three long blades – see Column 8, Lines 18 – 25), and a water impeller (50) adjacent to the inlet (36) which includes three blades (the longer blades 68 extend to the water impeller 50 via connecting portions 62; the extended portion of the three longer blades 68 reads on the three blades for the water impeller; note that the Figure 3 embodiment discloses that the blades are two impellers are axially spaced).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the number of blades in the water impeller of Roos / Veronesi to be three as taught by Bozeman, and to modify the number of blades in the air impeller of Roos / Veronesi to be six as taught by Bozeman because it a matter of choosing from a finite number of options for the number of blades, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.   This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale E).


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A) as evidenced by Bonin (US Patent 6,369,477 B1) and further in view of Burrows (PG Pub US 20170055760 A1).
In Re Claims 23 and 24, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, however, they does not disclose a gas inlet as claimed.
Nevertheless, the Figure 1 embodiment of Burrows discloses a non-positive displacement pump (12, see paragraph [0012]), that has a gas inlet (for air, which is controlled by valve 126) and a liquid (water) inlet that is controlled by valve (46).  There is a first state as claimed when the gas (air) inlet is closed when only liquid (water) is pumped (paragraph [0093]).  There is a second state as claimed where the liquid (water) inlet is closed when only gas (air) is pumped (paragraph [0081] states that  Accordingly, the pump 12 stops displacing water and, instead, starts pumping air from the air line 124 exposed to atmosphere. As such, water no longer flows to the pump 12 from the reservoir 14).  There is third state as claimed during a purge where both gas (air) and liquid (water) are pumped (paragraph [0057] states that the pump 12 pumps pressurized air through the system 10 to purge any remaining water).  The pump is clearly capable of pumping air and water as stated in paragraph [0058] states that Preferably, the pump 12 can alternate between pumping air and/or water).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the housing of Roos / Veronesi to incorporate a gas inlet such that gas or liquid or a combination thereof can be drawn as taught by Burrows for the purpose of providing the ability to deliver two different types of fluids for the pump of Roos and avoiding the costs of an additional pump for delivering a different fluid.


Response to Arguments
Applicant has argued on Page 7 of Applicant’s Response that “As such, Roos arguably directly teaches away from the concept of a hollow shaft as clearly seen in Figures 2 and 3 and explained at  [0061] impeller hub 8 contains bearing pack 6 that supports impeller blades 9. Bearing pack 6 is mounted in diffusor hub 7 held in place by stator vanes 11 inside diffusor 12 and housing 13. Thus, the shaft is clearly not hollow and Roos directly teaches away from this concept”. 
Examiner’s Response: First of all, the examiner is referencing the Figure 4 embodiment, not the Figures 2 and 3 embodiment mentioned by Applicant above.  Further, the referenced paragraph [0061] does not teach away from making the shaft hollow, because the mentioned elements such as the bearing pack, hub, vanes and diffuser would continue to function as intended even if the shaft was made hollow in the center (i.e. making it hollow in a middle portion of 8 around the central axis, radially inward of bearing 6).  Note additionally, that making the shaft hollow appears to be a matter of obvious design choice because applicant’s specification has not stated what problem is solved by making the shaft hollow, or that the shaft is made hollow for any particular reason / purpose.  Finally, Roos is silent toward the feature of a hollow shaft especially because the features pointed out by applicant in the embodiment of Figures 2 and 3 are not necessarily present in the Figure 4 embodiment that is being relied upon by the examiner.  Therefore, as Roos does not actively disparage such a solution, it is not considered to teach away from it.  Although applicant has not provided a reason for making the shaft hollow, Veronesi cites additional reasons for making the shaft hollow, such as cooling (Column 4, Line 35 of Veronesi).

Applicant has argued on Page 7 of Applicant’s Response that “Veronesi itself directly teaches asway from the concept of a hollow shaft. The Office states that "the center of shaft 11 is hollow space 16" Action, pp. 6 and 10. However, at Column 4 lines 28-33 that shaft 11 is stationary and that element 16 is not an "empty space" as supposed but is, instead, a wholly separate rotating shaft”.
Examiner’s Response: The examiner first emphasizes that the combined elements (19, 23, 11 and 15) are being designated the claimed “shaft” when given its broadest reasonable interpretation (see PREVIOUS office action: paragraph 10, Line 2).  Applicant’s cited comment above references portion (11) which happens to be referred to by Veronesi as a shaft.  For the sake of argument, even if just (11) was designated the claimed “shaft” it must be hollow in order to accommodate the rotating portion (15) as depicted in Figure 4.  Note that a shaft can be “hollow” even if the space representing “hollow” is not completely empty.  Even rotating portion (15) by itself can be designated the claimed “shaft” because it is clearly hollow as depicted in Figure 4.  At the very least, Veronesi’s element (15) is a hollow rotating shaft as explicitly disclosed by the Veronesi reference (Figure 4; Column 4, Line 34), therefore Veronesi clearly does not teach away from the concept of a hollow rotating shaft as alleged.

Applicant has argued on Page 7 of Applicant’s Response that “Figure 4 of Veronesi clearly illustrates that at least elements 59, 58, and 55, and potentially more, form part of shaft 16 and directly intersect with shaft 11 perpendicular to the axis of rotation. This, again, directly teaches away from the claims of Applicant and cannot possibly obviate”.
Examiner’s Response: Elements 59, 58, and 55 are not being designated as part of the claimed “shaft” (see PREVIOUS office action: paragraph 10, Line 2).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        17 August 2022